Name: 87/375/EEC: Council Decision of 13 July 1987 on the granting by certain Member States of aid for the short-term private storage of table wine and must
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  foodstuff;  beverages and sugar
 Date Published: 1987-07-21

 Avis juridique important|31987D037587/375/EEC: Council Decision of 13 July 1987 on the granting by certain Member States of aid for the short-term private storage of table wine and must Official Journal L 200 , 21/07/1987 P. 0017 - 0017*****COUNCIL DECISION of 13 July 1987 on the granting by certain Member States of aid for the short-term private storage of table wine and must (87/375/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the third subparagraph of Article 93 (2) thereof, Having regard to the requests submitted by the Hellenic Republic, the Kingdom of Spain, the French Republic and the Italian Republic, Whereas, pursuant to Article 76 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1972/87 (2), Articles 92, 93 and 94 of the Treaty were made applicable to the production of, and trade in, wine and must; Whereas, by Decision 86/196/EEC (3), the Council decided that national aid for the short-terms private storage of table wines and must granted by certain Member States was to be regarded as compatible with the common market for the 1986/1987 wine marketing year; Whereas, having regard to the heavy surpluses on the market in table wines and must, this national aid contributes, at the start of the wine marketing year, to the same objectives of rationalizing the said market as the measures to stabilize the market applied at Community level; Whereas, in order to avoid too abrupt a transfer to an arrangement which excludes all national aid for short-terms private storage, it is essential to provide for the payment of this aid to continue while limiting the period during which it may be granted; Whereas exceptional circumstances thus continue to prevail, giving grounds for regarding the said aid as compatible with the common market for the 1987/88 wine marketing year until 15 December 1987, HAS ADOPTED THIS DECISION: Article 1 National aid for the short-term private storage of table wine and must granted in Greece, Spain, France and Italy shall be considered to be compatible with the common market for the 1987/1988 wine marketing year until 15 December 1987. Article 2 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the French Republic and the Italian Republic. Done at Luxembourg, 13 July 1987. For the Council The President B. SCHALL HOLBERG (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 184, 3. 7. 1987, p. 26. (3) OJ No L 139, 24. 5. 1986, p. 49.